DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 6 were rejected in Office Action from 10/15/2021.
Applicant filed a response and amended claim 1-3 and 6.
Claims 1-15 are currently pending in the application, of claims 4-5 and 7-15 are withdrawn from consideration.
Claims 1-3 and 6 are being examined on the merits in this Office Action. 

Claim Objections
Claim 1 and 3 objected to because of the following informalities:  
In claim 1, line 5, it is suggested to amend “includes” to - -comprising- -.
In claim 1, line 6, it is suggested to amend “outwardly to an exterior outside” to - -to an exterior- -. 
In claim 1, line 7, it is suggested to amend “having” to - -comprising- -.
In claim 1, line 10, it is suggested to amend “inside the interior” to - -in the interior- -.
In claim 1, line 11, it is suggested to amend “extending from” to - -that extends away from- -
In claim 1, line 11-12, it is suggested to amend “at least partially exteriorly to the module case” to - -to the exterior of the module case- -. 
In claim 1, line 13, it is suggested to amend “including to - -comprising- -.
In claim 3, line 3, it is suggested to amend “including” to - -comprising- -.

In claim 3, line 5, it is suggested to amend “the recess portion” to - -the downwardly directed recess portion- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the first portion extending at least partially within the interior of the module case”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. The recitation “at least partially” also includes that the first portion could extend fully within the interior of the module case which appears not to be supported in the originally filed disclosure. 
Claim 1 recites the limitation “extending from the connecting region at least partially exteriorly to the module case”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. The recitation “at least partially” also includes the second portion could fully extends exteriorly to the module case which appears not to be supported in the originally filed disclosure. 
Regarding dependent claims 2-3 and 6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the recess portion is positioned in vertical alignment with the second input/output terminal" in line 2-3.  It appears that “the recess portion” in claim 1 is associated with the first input/output terminal whereas “the recess portion” in claim 2 is associated with the second input/output terminal as it is in vertical alignment with such. Therefore, it is not clear if “the recess portion” of claim 2 is the same as the one recited in claim 1. With reference to figure 4 of the instant specification, it appears that the recess portion of the first input/output terminal is in horizontal alignment while the recess portion of the second input/output terminal is in vertical alignment. It is not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20140036880) and further in view of Kimura et al. (U.S. Patent Application Publication 2015/0380713). 
Regarding claim 1, Parker teaches a battery module (i.e., battery module assembly) (200) (abstract) (page 6) comprising:
a module case (i.e., pack case) (page 6) housing a plurality of battery cells (abstract) (page 8),
a first input/output terminal (220) and a second input/output terminal (210) (page 6) that are provided at one side of the module case (see figure below),
wherein the first input/output terminal (220) includes a first module busbar (400) connected to at least one of the plurality of battery cells inside the module case (i.e., the input/output terminal 220 is equipped with a bus bar 400 to achieve electrical connection) (page 6-7) and spaced away from the module case (see figure below), the first module busbar having a first portion and a second portion integrally connected together at a connecting region such that the first portion and the second portion extend away from the connecting region (see figure below), the second portion extending from the connecting region at least partially exteriorly to the module case to a terminal end opposed to the connecting region (see figure below), the terminal end being spaced away from the module case and including a recess portion (421) defined therein (see figure below). 


    PNG
    media_image1.png
    505
    555
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    418
    463
    media_image2.png
    Greyscale

	Kimura, directed to a bus bar (i.e., connection member) (31, 32) for a battery module (i.e., power storage device) (1) (paragraph [0001]) (see figure 1), teaches the battery module with a module 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify parker to have the bus bar extending from the interior of the module case as taught by Kimura in order to effectively make contact between the battery cell and the terminal and alternatively, to provide contact between the terminal and a plurality of battery cells.  

    PNG
    media_image3.png
    623
    538
    media_image3.png
    Greyscale

Regarding claim 2, Park teaches the recess portion (421) is positioned in vertical alignment with the second input/output terminal (see figure below which is the same configuration of the input/output terminal 200 equipped with bus bar 400), such that when another battery module (300) is disposed next 

    PNG
    media_image4.png
    795
    777
    media_image4.png
    Greyscale
	
Regarding claim 3, Park teaches a second module bus bar (211) connected to at least one of the plurality of battery cells and including a downwardly directed recess portion (411) (see figure A above) (i.e., module bus bar is mounted on the second external input/output terminal 210) (page 6), wherein the second input/output terminal includes a bolt including a body with a thread (321) (see figure above) (page 6-7) and a head connected to the body (i.e., nut) (450), the body being positioned in the recess portion of the second module bus bar and exposed to the outside (see figure below). 

    PNG
    media_image5.png
    1016
    1088
    media_image5.png
    Greyscale

Regarding claim 6, Parker teaches the first portion extends in a vertical direction (see figure below) and the second portion extends in a horizontal direction, and the recess portion (421) is oriented in the horizontal direction at an end of the second portion (see figure below).

Response to Arguments
Applicant arguments filed on 01/18/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Kimura. 
Examiner appreciates the clarification provided during the interview conducted on 01/11/2022 with regards to the features recited in independent claim 1 not shown in the drawings. It was clarified that the first and second portion as well as the connecting region corresponds to the areas as shown below. As such, the previous objection to the drawings is withdrawn. In addition, Examiner appreciates the amendments to claim 3 therefore, the previous rejection under 112(b) regarding antecedent basis is withdrawn. 

    PNG
    media_image6.png
    565
    397
    media_image6.png
    Greyscale


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueno et al. (U.S. Patent Application Publication 2014/0120392). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723